Citation Nr: 1543344	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left leg disability, including deep vein thrombosis.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 decisions of the Indianapolis, Indiana, Regional Office (RO). The Veteran has moved during the pendency of the appeal and the RO located in Oakland, California RO currently has jurisdiction over the case.

The issues were remanded by the Board in December 2014 for further development, specifically for medical examinations, medical opinions, and an issuance of a statement of the case (SOC). A review of the claims folder reflects that the RO complied with the December 2014 Board remand accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2015 substantive appeal, the Veteran requested a Board hearing via video conference. However, it does not appear that the Veteran has been scheduled for a Board hearing and there is no indication that he has since cancelled his hearing request. 

In light of the Veteran's pending Board hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board pursuant to the July 2015 hearing request following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



